 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the National Labor Relations Act, as amended.SOUTHWESTERN TRANSPORTATION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 609 RailwayExchange Building, 17th and Champa Streets, Denver, Colorado, Telephone No.297-3551.Traylor-PamcoandMichael Cordisco.CaseNo. 19-CA-2808.August 10, 1965DECISION AND ORDEROn October 12, 1964, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondent had not engaged in cer-tain unfair labor practices alleged in the complaint.Thereafter,the Respondent and the General Counsel filed exceptions to certainportions of the Trial Examiner's Decision and supporting briefs.TheRespondent further filed a reply to General Counsel's exceptions toTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, Respondent's replyto the General Counsel's exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recommended1We agree with our dissenting colleague that the assertion of rights arising out of acollective-bargaining agreement is within the scope of Section 7 of the ActHowever,the Trial Examiner concluded, and properly so, in our opinion, that Respondent did notdischarge either Cordisco or Owen for such reason, but that it did discharge them forinsubordinate violation of instructions.154 NLRB No. 24. TRAYLOR-PAMCO381by the Trial Examiner, and orders that the Respondent, Traylor-Pamco, Seattle, Washington, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecominendedOrder .MEMBER JENKINS, dissenting :The Trial Examiner held that the evidence did not support a findingthat the Respondent discharged employees Michael Cordisco and Her-bert Owen in violation of the Act.He found that the two were dis-charged for generally unsatisfactory performance in that they wereslow at their work and, moreover, each refused to eat lunch in thetunnel in violation of instructions of the Respondent's officials.Mycolleagues accept the Trial Examiner's conclusion. I disagree.Accepting the Trial Examiner's credibility findings, I would findthat a preponderance of the credible evidence amply demonstrates thatthe discharges of Owen and Cordisco were violative of the Act for thereasons hereinafter set forth 2As noted in the Trial Examiner's Decision, Cordisco was rehired bythe Respondent on December 2, 1963, after an economic layoff of shortduration.When he reported for work on December 2, Cordiscoobserved that the members of the work crews on his shift carried theirlunches into the tunnel in which they were working.He and Owen,who was also hired on December 2, were the only employees who leftthe tunnel that day to eat in the dry shack at the tunnel entrance, whereeating and rest facilities were provided.Cordisco considered requir-ing employees to eat lunch in the tunnel to be a violation of a specificprovision of the collective-bargaining agreement between the Unionand the Respondent.Accordingly, he reported the matter to UnionBusiness Agent Johansen.The latter, agreeing with Cordisco, pro-ceeded to the jobsite the following morning before the commencementof work, and instructed the entire crew not to take their lunches intothe tunnel.The men followed Johansen's instructions that day.Alsoon that day, Johansen appointed Cordisco shop steward.The next morning, December 4, Foreman Stegriy ordered the crewto take their lunches into the tunnel because concrete was to be pouredthat day and Stegriy wanted the men present to work the concreteuntil the pour was finished.3After informing Stegriy of their refusalto eat lunch in the tunnel, Cordisco and Owen noticed that some of thecrew were proceeding into the tunnel with their lunches and Cordiscoreminded the crew of Johansen's instructions of the preceding day.One of the erewmembers complained of not being permitted to takehis lunch into the tunnel and carried his complaint to Douglas Scheu-21 would find also that the refusals of employees Brown,Moceri,and O'Brien, on theday of their discharge,towork in a smoke congested area were also factors which con-tributed to their discharges3The pouring of concrete normally lasted through the lunch hour. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmann, the contractor's representative, whose position in the Respond-ent's hierarchy was above that of Foreman Stegriy.Scheumann alsonoticed the men were hesitating about entering the tunnel and inquiredof Stegriy as to the reason why the start of work was delayed.AfterStegriy told him that it was a question of whether the men should eatin the tunnel or dry shack, Scheumann sought out Shop Steward Cor-disco, who confirmed what Stegriy had told Scheumann.In his conversation with Scheumann, Cordisco told Scheumann,"We are going to eat in the dry shack." Scheumann answered to theeffect that he did not care where they ate, that his principal interestwas in getting the shift started.Also mentioned by Scheumann was ameeting with Johansen scheduled for that afternoon or the next dayto discuss the problem of eating in the tunnel.Following this conversation, the shift crew entered the tunnel andconcrete was poured.On that date, only Cordisco and Owen left thetunnel to eat.However, Cordisco and Owen worked through the lunchhour and did not leave to eat until work on the concrete pour had beencompleted.On Thursday, December 5, no concrete was poured and most of thecrew left the tunnel to eat lunch.On Monday, December 9, again con-crete was poured and again only Cordisco and Owen left the tunnelto eat lunch, but only after the concrete pour had been completed. Thefollowing day, Tuesday, December 10, despite the fact that no con-crete was poured, only Cordisco and Owen left the tunnel to eat.After lunch on that day, shortly before Cordisco was notified of hisdischarge, Foreman Stegriy summoned Cordisco and told him, "Youare going to find out who is running this job, us or the union ...."Shortly thereafter Cordisco was handed his discharge by GeneralForeman Clark.When Cordisco asked Clark why he was being ter-minated, Clark told him, "You are not happy here."Owen's discharge followed later the same day.He did not ask, norwas he told, the reason for his discharge.The General Counsel contends that the Trial Examiner erred in hisconclusion that Cordisco and Owen were discharged for cause. Iwould agree.I note that the Respondent denies that the refusals of Cordisco andOwen to eat in the tunnel entered into its consideration in arriving atthe decision to discharge them. Instead, the Respondent's answer tothe complaint herein alleges, and its witnesses maintained, that theRespondent's dissatisfaction with the general work performance ofCordisco and Owen was due entirely to their alleged slowness in per-forming their work.Yet, only minutes before Cordisco was dischargedhe was told by Foreman Stegriy that the Respondent was going toshow Cordisco that it was running the job, not the Union. And shortly TRAYLOR-PAMCO383after that, when Cordisco was discharged by General Foreman Clark,he was given as the reason that he was not happy working for theRespondent.These foregoing statements I would find to be inconsistent with theRespondent's proffered reason for the discharges.This inconsistencybecomes even more apparent in light of the fact that Cordisco hadworked for the Respondent during a previous hiring, yet the Respond-ent raised no objection to Cordisco's alleged lack of efficiency when hewas referred to the Respondent by the Union before the second hiring.Moreover, neither Cordisco nor Owen was ever warned that his workperformance was unsatisfactory.On the other hand, Stegriy's remark to Cordisco, made just beforeCordisco was discharged, indicates that the Respondent was displeasedwith Cordisco and Owen's insistence on the right, which the Union hadobtained for the employees, to eat lunch outside the tunnel.Addition-ally, it should be noted that Stegriy's superior, Contractor's Represent-ative Scheumann, during his conversation with Cordisco on the morn-ing of December 5, told Cordisco that Scheumann did not care if lunchwas eaten outside the tunnel.This, in effect, countermanded Stegriy'sorder.Moreover, I further note the fact that Cordisco employed theplural "we" in protesting to Scheumann the order to eat in the tunnel,which clearly indicated that Cordisco was protesting in his capacityas shop steward on behalf of all the employees in carrying out theinstructions of Business Agent Johansen and in seeking to enforce theapplicable provision of the bargaining agreement.Accordingly, I would find, upon all the foregoing, that in refusingto eat in the tunnel, Cordisco, with the active support of Owen, wasnot violating any legitimate managerial instruction, nor were Cordiscoand Owen discharged for being inefficient workers. I would rejectthis basis for the discharges as an afterthought. I would find thatCordisco and Owen were discharged for asserting a lawful demand ontheir own behalf and on behalf of the other employees on their shift.The assertion of such demand or contract right is an implementationof the collective-bargaining agreement applicable to the protestingemployees as well as others and such implementation is "but an exten-sion of the concerted activity giving rise to that argreement." 4Therefore, I would find, unlike the Trial Examiner and my col-leagues, that Cordisco and Owen were engaged in protected, concertedactivities.Accordingly, I would find that the Respondent's dischargeof Cordisco and Owen for protesting eating in the tunnel interferedwith, restrained, and coerced them in the exercise of their right toengage in such activity and, thereby, violated Section 8(a.) (1) of theAct.4Merlyn Bunney and Clarence Bunney, Partners,d/b/a Bunney Bros. ConstructionCompany,139 NLRB 1516, 1519;Gibbs Corporation,124 NLRB 1320;Big Boy RiggingService, Inc.,148 NLRB 69. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented,was heard before Trial Examiner Wil-liam E. Spencer in Seattle,Washington,on May 26,27, and 28, 1964, upon a com-plaint of the General Counsel of the National Labor Relations Board,the latterherein called the Board,datedMay 1, 1964,and answer of Traylor-Pamco, theRespondent herein.'The issue litigated was whether the Respondent dischargedfive named employees because of their union and/or concerted activities,in violationof Section 8(a)(1) and(3) of the National Labor Relations Act,as amended,hereincalled the ActUpon the entire record in the case,consideration of briefs filed with me by the Gen-eral Counsel and the Respondent,respectively,and upon my observation of the wit-nesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,a joint venture of Traylor Construction Corp. of Evansville, Indi-ana, and Pacific Mechanical Constructors,Inc , of Seattle,Washington,formedinFebruary 1963, is engaged in and has been engaged in, since June 1963,the construction of a sewer tunnel under the municipality of Metropolitan Seattle, inthe vicinity of Seattle,WashingtonIt is a member of the Mountain Pacific Chapterof the Associated General Contractors of America,Inc. (AGC),through which itbargains with labor organizations representing its employees,and through which itisa party to a labor agreement between AGC and Western District Council,Inter-national Hod Carriers,Building and Common Laborers of America,herein called theCouncil, in effect at all times material herein.During the last fiscal or calendar year, employer-members of AGC purchasedgoods and equipment valued in excess of $500,000 directly from points outside theState of Washington,and the Respondent purchased goods and equipment valued inexcess of$50,000 directly from points outside the State.11.THE LABOR ORGANIZATION INVOLVEDThe Council,referred to above, and Street Pavers,Sewer,Watermain and TunnelWorkers, Local 440,herein called Local 440 or the Union, one of Council's con-stituent local unions,are, each of them, labor organizations within the meaning ofthe Act.IIITHEUNFAIR LABOR PRACTICESA. The discharge of Michael Cordisco and Herbert OwenThis case involves principally Respondent's alleged discriminatory discharge of fiveof its employees on various dates in December 1963These employees at the timeof their respective discharges were members of Local 440,dispatched to their jobs byLocal 440, and were engaged on Respondent'sKennydale tunnel job,one of severalprojects in sewer installation in or near Seattle.At all times material herein Respond-ent was signatory to a contract negotiated between Associated General Contractors ofAmerica(AGC) and the Council and there is no dispute that Local 440,amemberof the Council,was at all such times the bargaining representative of Respondent'semployees in an appropriate unit.Two of the dischargees,Michael Cordisco andWilliam O'Brien,were union shop stewards at the time of their respective discharges.Local 440's business agent was Ernest Johansen;business agent for the Council,which embraces some 15 local unions including Local 440, and the signatory onbehalf of the Council to the AGC contract,was Louis W. Hashman.Manager ofthe Mountain Pacific Chapterof AGC wasMelvin R Hord. Officers and supervisorsof Respondent referred to in the evidence on the discharges were:Douglas Scheu-mann, contractor's representative;Norris F Reineer, general superintendent; Henry(Hank)Clark, superintendent of the Kennydale project;Gene H. Stegriy,foreman;Wilbur R.(Phil) Clark, foreman; Jim Duck,foreman.Cordisco was first employed by the Respondent about September 9, 1963, on amining operation at the Kennydale tunnel site.After some weeks on this job,Cordisco observed that employees were entering the tunnel to report for work some'The complaint was based on a charge dated January 15, 19G4, filed by MichaelCordisco,an individual TRAYLOR-PAMCO38515 to 20 minutes before actual shift starting time.Considering this a violation ofthe AGC contract, he brought this to the attention of a Mr McLellan, then Local440's business agent, and later a conversation concerning the matter occurred betweenJohansen,McLellan's successor, Foreman Duck, Cordisco, and others.Accordingto Cordisco, Duck inquired concerning the identity of the employees who had calledthe business agent about the matter, and he, Cordisco, had finally informed Duckthat he was the one who had reported the matterHe asked Duck what he was goingto do about it. Further, according to Cordisco, after reporting to the business agenton the matter, the business agent made hum a shop steward and thereafter he worehis steward's button while at work.Foreman Duck commented on his wearing thebutton, and, with other employees piesent, told Cordisco that by becoming a stewardhe was putting himself "behind the eight ball," and "When they decide to get rid ofyou, that's it."On further examination, Cordisco testified, "Yes, he said when theyget tired of using you, he didn't say who they were, he said they would get rid of me "On November 14, Cordisco was laid off along with others, and it is not alleged thatthis layoff was discriminatory. In laying off Cordisco Respondent did not, however,follow the required procedure of advance notification to the Union of the layoff ordischarge of a union steward.Also, it appears that the Union had failed to followthe required procedure in notifying the Respondent that Cordisco had been appointeda job steward.Apparently because of Respondent's faliure to give the requirednotice,AGC Representative Hord advised Respondent to recall Cordisco wheneverwork was available and General Superintendent Scheumann agreed to do so. Fore-man Clark, in requesting referrals when more laborers were needed, did not spe-cifically request Cordisco's referral.Nevertheless, Cordisco was returned to Respond-ent's employ on December 2.Also hired on this date was Herbert Owen, anotherone of the five employees alleged to have been discriminatorily discharged.Bothwere hired for pouring concrete into prepared forms, and related work, on theKennydale tunnel operation.On the first day of his reemployment, Cordisco observed that the work crew waseating lunch inside the tunnel and, considering this to be a violation of the AGC con-tract, he reported the matter to Business Agent Johansen that day.2 The next morningJohansen went to the jobsite and, without notice to or consultation with management,instructed the crew not to take their lunches into the tunnel.;On that day the entirecrew, some with obvious reluctance, ate their lunches in the "dry shack" near theportal to thetunnelOn the following day, General Superintendent Scheumann andForeman Stegriy were at the jobsite and on observing that the work crew had notentered the tunnel at starting time, Scheumann inquired of Stegriy concerning thedelay.Stegriy said it was a question of whether the men would eat their lunches inthe tunnel or in the dry shackOn Cordisco being pointed out to him as job steward,Scheumann approached Cordisco and was told by the latter that he would not eat hislunch in the tunnel. Scheumann testified credibly that he explained to Cordisco thata conference had been arranged with Johansen and AGC officials to explore thematter and that inasmuch as concrete was being poured that day his chief interest wasto get the men to work. The crew then entered the tunnel and all except Cordiscoand Owen took their lunches into the tunnel and ate thereCordisco and Owencame out of the tunnel at the lunch break and ate in the dry shack. Except forDecember 3, when Johansen instructed the crew to eat in the dry shack, all except2 The section ofthe AGC contractrelied onby Cordisco read.The employer, when necessary, will furnish warm, dry change rooms of ample size,equipped with heat for drying clothing and with benches for use during lunch periods.They will be situated as close as practical to the site of the work and will not beused for storage or material or equipment.8 Johansen on cross-examination:Q.After Mr. Cordisco reported to you that the men were eating in the tunnel,did you complain to any Company personnel of Traylor-Pamco about that fact?A Yes, I didQ.All right, now, what day'A. After December 5.Q. After December 5?A. Yes.Q.All right,what day after December 5'A. I was over there in person December 9.206-446-66-vol 15426 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDCordisco and Owen ate in the tunnel on days when concrete was poured .4WhileRespondent's supervisors testified that neither Cordisco nor Owen wererequiredtoeat in the tunnel, or prevented from eating in the dry shack, and Scheumann testifiedthat on December 4 he told Cordisco it made no difference to him whether he ate inthe tunnel or in the dry shack, I think there is no question that on days when concretewas poured, it was Respondent's preference and direction that the crew take lunchesinto the tunnel and eat there.Owen specifically testified that his foreman directedhim to take his lunch into the tunnel and he refused to do so.And while the Respond-ent denies that the discharge of Cordisco and Owen resulted from their refusals toeat in the tunnel, the matters are sufficiently interrelated that some exposition on theoperation of the Respondent is required.During times material to the discharges under consideration, the Respondent wasrunning a three-shift operation at the Kennydale tunnelThe first shift beginning at8 a.m., on which both Cordisco and Owen were engaged, was engaged chiefly inpouring concrete.The swing shift was chiefly a cleanup operation and preparationfor the next pourThe third or graveyard shift completed the preparation for the nextpour, moving the form into its new position, fitting the top panels back in and con-necting up the concrete line so that the next pour could begin on the 8 a.m. shift.Thus, the work of the second and third shifts was correlated in a manner to preparefor the next pour and any delay on any one shift would delay the entire operationSome 12 employees were employed on each shift. The Kennydale tunnel is about2,600 feet in depth, with a portal at one end.According to Scheumann's creditedtestimony, the usual concrete pour of a hundred feet required an average of about 5hours and usually ran past the noon hour.Once started the pour could not be inter-rupted, and for that reason most of the men engaged in this operation apparentlypreferred to take their lunches into the tunnel rather than to postpone eating to theend of the pour, which would be required if they ate their lunches in the dry shack.When the pour extended beyond the lunch hour, as it usually did, time-and-a-halfpay was allowed for this period, in accordance with a provision of the AGC agree-mentOwen, who refused to eat in the tunnel, testified that some 15 to 20 minuteswas required each way to the dry shack and back which was additional to the 30minutes allowed for actually eating lunch.The dry shack admittedly was modern,had shower stalls, benches, toilet accommodations, etc. In contrast there were prac-tically no accommodations for eating in the tunnelTo return to the discharges, on December 10 again, of the entire crew, onlyCordisco and Owen had their lunch in the dry shack. Shortly after finishing his lunchand returning to work in the tunnel, Cordisco, according to his undisputed testimony,was told by Foreman Stegriy, "You are going to find out who is running this job, usor the union.A few minutes later, Stegriy was summoned to the phone and,after answering it, told Cordisco that Superintendent Clark wanted to see him outside.After giving Cordisco a temporary assignment, Clark told him he was being laid offand gave him his check. Cordisco asked Clark why he was being laid off and Clarksaid, "You are not happy here."Owen's discharge followed on the same dayHedid not ask the reason for his discharge and was given none.Stegriy,who recommended the discharge of Owen and Cordisco to his superior,Clark, testified that Owen, because of his age and infirm physique, was slow andunable to keep up with the work that was assigned to him. Owen did his work "asgood as he could do it, which was very slow," Stegriy testified. "He did try to do it.He was in the way, he was slow, he moved slow." Concerning Cordisco, Stegriytestified that he also was slow, "every chance he got he would like to talk and thatiswhy he didn't pull enough." Stegriy explained that "pulling studs you have to keepup or your concrete is going to set up and you leave a big hole in there, then you haveto finish or come back, and if you keep pulling them fast enough, you won't have that,you have good-looking concrete."Questioned whether the fact that Owen andCordisco ate their lunch in the dry shack instead of in the tunnel along with therest of the men affected their work, Stegriy testified, "It would take them an hourto go out and come back in and the other men would be working a half-hour morethan they would ... it slowed the job down."Except for Stegriy's statement to Cordisco shortly before the latter's dischargeI would have little hesitancy in finding that the discharge of Cordisco and Owen wasfor causeDuring the first period of his employment Cordisco doubtless caused theRespondent some discomfiture by reporting that the men were entering the tunnelon their way back to work a few minutes before starting time.Also, something4Cordisco testified: "There was just one day where the whole crew went out to eat butall the other days I was there the only one was me and Owen went out to eat our lunchin the dry shack." TRAYLOR-PAMCO387might be made of Foreman Duck's comment that in becoming a job steward Cordiscowas "putting himself behind the eight ball," and that when "they"got tired of usinghim "they" would get rid of him.Cordisco's testimony on this incident,thoughundisputed,was so confused and inconclusive as to leave in doubt just what Duckmeant by his statement and there is no sound basis for inferring that he necessarilymeant that Cordisco was putting himself behind the"eight ball'with management,or that "they"referred to management.In any event Cordisco was kept on untilthat part of the tunneling operation was finished, was laid off with others of the crew,and Duck was no longer his foreman.Nor am I able to read any great significanceinto Respondent's failure to give the Union advance notification of Cordisco's layoff.The Union had not given it official notification of Cordisco's appointment and exceptfor Duck's observation of his shop steward button there was nothing official at thattime to identify him as a shop steward.Respondent's failure,when work wasresumed, to ask specifically that Cordisco be referred does not appear to have beenrequired since Respondent,on adviceof AGCManager Hord, had already agreedto his recall,and the Union was aware of this.The General Counsel argues that Respondent'sdefense to the December 10 dis-charges should have been more specific as to cause if cause and not pretext was thereason for the discharges.It appears to me, however,that Stegriy and Clark intestifying that they personally observed Cordisco and Owen at work and that bothwereslow,Owen because of infirmity,Cordisco because of inattention,thereby hold-ing back the work of others,was about as specific as it could be under the circum-stances.As previously observed, the three shifts were coordinated in a way thatany delay in any part of the operation would be reflected in the entire operation, andthere is no reason to doubt Scheumann's testimony that the work was not proceedingsatisfactorily.5The testimony of Respondent'switnesses as to Owen was borne out,not by his age but by his physical appearance which was that of a man frail inphysique,nervous, and with a very low boiling point. Stegriy's testimony that Owendid his work"as good as he could do it," and "he did try to do it,"did not impressme as the testimony of one biased in his appraisal of Owen's work.Owen admittedthat on an occasion Stegriy told him "something about I should quit work or findsome easier or different work."The testimony that Cordisco moved slow, therebynot taking on his full workload, partially because of talking on the job, also did notimpress me as being too farfetched for credence.Cordisco is not, of course,to be censured or prejudiced by his alertness both beforeand after he became a job steward in reporting to Johansen on what he consideredto be contract violations, but his designation as steward did not privilege him toshirk in the performance of the work assigned to him, make a unilateral determina-tion that the labor contract was not being followed and act in violation of managerialinstructions on the basis of such a determination,eor generally to refuse to followthe instructions of his supervisors.The extent to which his refusal, and Owen'srefusal,to eat their lunches in the tunnel on days that concrete was being poured,entered into Respondent'sappraisal of their overall satisfactoriness as employees,cannot be gauged with any degree of certainty.Each lost at least 30 minutes ofIIn addition to Scheumann's testimony there is the testimony of AGC Manager Hordthat Scheumann reported to him that they were"Having quite a problem with time losson the job;that they were getting about six hours a day work out of the men for eighthours pay,"and "asked if there were some way we could alleviate this problem."Scheumann asked Hord to get a meeting set up with union officials,and such a meeting,to be referred to in detail later,was set up and had on December 5.O That portion of the contract relied on,quoted in footnote 2,supra,besides qualify-ing language-"ifnecessary"-did not necessarily apply to the situation that existed inthe tunnel on days that concrete was being poured,and throughout the period thatCordisco and Owen were refusing to eat in the tunnel the Respondent was attempting towork out an agreement with their bargaining representative which would afford a solu-tion to this particular problem. In my opinion these factors distinguish this case fromMerlyn Bunney and Clarence Bunney,Partners, d/b/a Bunney Bros. Construction Com-pany,139 NLRB 1516,relied on by the General Counsel. If,as the Board reasoned inthat case, an employee's insistence on rights granted him under a collective-bargainingagreement is an extension of concerted activities in getting the agreement and for thatreason protected,Itmust follow that the right asserted by the employee is clearly em-bodied in the agreement.Otherwise, normal managerial disciplines could be thwarted,with impunity,anytime any employee working under a bargaining agreement decidedunilaterally that he was denied rights guaranteed him under the agreement whether ornot the agreement,properly construed, clearly gave him such rights. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking time engaged in by their fellow employees by their respective refusals. I amdoubtful that the said refusals can properly be characterized as either concerted orprotected.There is not even the proverbial iota of evidence that there was any con-sultation between the two in the matter,that either relied in any measure on the otherinmaking his refusal,or that their association in refusing to eat in the tunnel wasanything but accidentalThe crew as a whole obviously preferred to eat in thetunnel on days that concrete was poured, and except on the one day when specifi-cally told by Johansen not to, did so. But assuming that all you need to establish"concert"is that 2 out of some 12 individuals act in protest over the same thing atabout the same time, we still do not have a situation here such as existed inN.L R.B.v.Washington Aluminum Company, Inc,370 U.S. 9, and kindred cases.Owen'sdescription of the lack of sanitation in the tunnel was graphic but a little too "hoppedup" for complete credence.TGranting there was lack of complete comfort and sani-tation,this could hardly be expected in an operation of this sort where mud andseepage from the concrete would unavoidably occur, and it is unbelievable that hadthe situation been as foul as Owen portrayed it that all the employees except Owenand Cordisco,including Foreman Stegriy,apparently preferred eating there to theinconveniences of waiting to the end of the pour to have their lunches in the dryshack.Furthermore, Cordisco knew that the Respondent was attempting to workout a satisfactory solution to this particular problem through bargaining between theAGC and theemployees'union representatives,but nevertheless persisted in hisrefusal to comply with managerial directives in the matter.For these several reasons,though the Respondent has defended on other grounds,Iwould find that even ifthe refusals of Cordisco and Owen to eat in the tunnel contributed to their generalunsatisfactoriness as employees and therefore constituted at least one element inthe discharge decision,the said discharges were not discriminatory but for cause.Stegriy's statement to Cordisco shortly before the latter's discharge,subject to severalinterpretations as it is, does not rise to a degree of evidentiary importance sufficientto cause me to reverse conclusions I have reached on the basis of overall factorscanvassed above.B.The Brown, Moceri, and O'BriendischargesThe discharges of William Brown,Sam Moceri,and William O'Brien, occurringon December 17, also involved to some degree the matter of employees eating theirlunches inside the tunnel and therefore requires further reference to the matter.Asindicated in Foreman Stegriy's statement to Cordisco,referred to above, relating toRespondent's efforts to reach some agreement with the Union resolving the problemof lunches in the tunnel,a meeting attended by Johansen,Hashman, Hord, and offi-cers of the Respondent was held on December 5, and at this meeting a tentativeagreement was reached,an agreement which was put into writing and executed byall parties on December 18.8The agreement,insofar as it is material and applicable here,provides:The men working in the tunnels would eat their lunch in the tunnel after theywere working 1000 feet or more from the portal provided the Company wouldfurnish a warm,dry place within the tunnel,equipped with benches or chairs,lights and, if necessary, heat and a place for the men to wash their hands.Alsono muck cars are to be run through eating area while crew is at bench.Wherethese facilities are not provided,the men would be allowed time to go out to thechange shack to eat.The men who are working less than 1000 feet from theportal would be allowed to go to the change shack for lunch.The only excep-tion to this would be where the men were required to work through the lunchhour and were paid according to the Agreement for this time.The men thenwould be expected to eat at their place of work.7Owen described the tunnel as highly unsanitary,without toilet facilities,reeking withurine-"men walking through it and scattering it all over every thing"-and generallyfilthy.It is noted, however,that the agreement ultimately reached by Respondent andthe Union for providing facilities in the tunnel for eating, made no provision for theinstallation of toilet facilitiesSuch facilitieswere provided at the portal to thetunnel and there is no evidence that any employee was denied permission for leaving thetunnel as the need aroseB Johansen denied that there was an agreement reached at the December 5 meetingHe testified that he was opposed to employees eating in the tunnel under any circum-stances.Council Business Agent Hashman,AGC ManagerHord, and officers of the Re-spondent testified that an oral agreement was reached on that date and they are creditedThe written agreement of December 18, to which Johansen was one of the signatories,specifically states that it is the verbal agreement of December 5, put into writing TRAYLOR-PAMCO389It is noted that this agreement is not restricted to days when concrete is beingpoured or to shifts on which this operation is accomplished.Obviously, Respondentconsidered it to its advantage to have the employees eat in the tunnel at all timesthey are at work there, though its earlier insistence, in the situation involving Cordiscoand Owen, on eating in the tunnel had particular reference to the concrete pouringoperationComing now to the second group of discharges. O'Brien was hired on December 9,William Brown and Sam Moceri the following day.All were hired on the secondor swing shift.Foreman on this shift was Wilbur (Phil) Clark. The main functionsof the swing shift were stripping forms, moving pipe, timber, railroad tracks, etc.,preparatory to the next pour, and cleaning up what is normally something like a footof mud and concrete spillage.On December 9 and 10 the employees apparently atein the dry shack, but on December 11, Foreman Clark instructed them to take theirlunches into the tunnel.O'Brien protested that such a practice was "unheard of."Hetestified, "I questioned the legality of his move because we have never under anycircumstances eaten underground."Moceri also protested Clark's instructions andspoke of seeing the Union's business agent next day.Clark replied that it was accord-ing to arrangements made with the Union, whereupon O'Brien said that the "mainthing was to maintain harmony" and the men would comply with instructions to eatin the tunnel until he, O'Brien, saw Johansen, the business agent.O'Brien testifiedthat there were no accommodations for eating in the tunnel, no benches for the men tosit on, no sanitary facilities, no running water for cleanup purposesOn December 12,O'Brien saw Johansen and got a letter from him appointing O'Brien shop stewardand directing that lunches be eaten in the dry shack.On reporting to work, O'Brienshowed this letter to his foreman, Hank Clark, and Scheumann.On reading the let-ter, Scheumann remarked, "Well, I thought this thing had been all settled," but didnot protest the action of the employees in complying with Johansen's instructions.According to O'Brien, the employees were assured that facilities for eating would beprovided for in the tunnel. "He [Phil Clark] said during the weekend the companywas going to straighten out the conditions in the tunnel and provide proper facilitiesso that Monday we could bring our lunches in."On the following Monday, when the men reported for work, Clark told them thatJohansen had approved the facilities for eating in the tunnel.O'Brien said, "Well, ifithas been approved, we will take them in."Accordingly, all the employees tooktheir lunches into the tunnel.O'Brien testified that the facilities for eating wereinadequate, not enough benches for all the men to sit while eating, no heat, no toiletfacilities, etcHe, Brown, and Moceri sat together while eating and nearby, havinghis lunch, was Foreman Clark. The three employees, while eating. complained amongthemselves about the inadequacy of the accommodations provided by the Company.On the following day, O'Brien talked to Johansen and Johansen told him "The com-pany has promised faithfully that they will rectify any bad features," and O'Brienwas to disregard the letter Johansen had previously given him instructing the men notto eat in the tunnel.Acting on this advice, O'Brien and the other employees there-after took their lunches into the tunnel.They testified that after their having pro-tested eating conditions in the tunnel, Foreman Clark's attitude toward them changedfrom friendly to unfriendly.O'Brien testified that on reporting for work in the tunnel on December 17, he foundthat there was a congestion of smoke in the tunnel sufficient to make eyes smart and tocause coughing.Moceri and Brown testified to the same effect.The smoke fumesappear to have been caused by a welding operationBrown told Foreman Clark toget rid of the fumes or he "would call the state safety division."According to him,Clark said, in reply, "never mind the smoke, just grab ahold of the timber and run,"or words to that effect.O'Brien, Brown, and Moceri refused to work in the smokeand so informed Clark.He put them to work elsewhere. There is no evidence thatemployees other than O'Brien, Moceri, and Brown protested the smoke condition orpany has promised faithfully that they will rectify any bad features," and O'Brienthe smoke fumes cleared up and after that he, Moceri, and Brown resumed workingwherever directed.All employees had their lunches in the tunnel although, accord-ing to O'Brien, adequate facilities had still not been provided.At the end of the shift,Clark handed O'Brien his check and informed him that he was discharged.ToO'Brien's inquiry as to the cause, Clark said, "You are not qualified "O'Brienreplied, "The only one on this job not qualified is you." Brown and Moceri weredischarged at the same timeThe Respondent claims that it gave Johansen advancenotice, by telephone, of O'Brien's discharge, but Johansen denied receiving such acall.I found Johansen unreliable as to dates and incidents and find that such a callwas made. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's defense to the discharges is that the three employees were slow work-ers, negligent in the performance of their duties, and no matter where assigned towork in the tunnel always contrived to get together and in being together, presum-ably, compounded the slackness of their individual work performances. It is by nomeans clear to me from Foreman Clark's testimony just how the three, regardless ofindividual work assignments, managed always to get together during their workingtime, contrary to his directions, but otherwise their association is clearThey jointlyprotested being required to eat in the tunnel; through them their protest was carriedto the Union and as a result O'Brien was appointed steward and the men wereinstructed by Johansen's letter not to eat in the tunnel.Upon installation of certainfacilities for eating, these instructions were withdrawn, but the three, in Clark'spresence, were critical of the facilities afforded by the Respondent. I think there canbe no doubt therefore that not only were they regarded by the Respondent as associ-ated in their work habits but also in their protests over lack of facilities for eating inthe tunnel.This was a matter of considerable concern to the Respondent and a mat-ter that was under discussion for weeks between company and union representatives,and I have no doubt that the Respondent was sensitive to criticism in this area.Somewhat the same situation existed with respect to the previous discharge ofCordisco and Owen, both of whom, also, had protested eating in the tunnel under theexisting circumstances.There are significant differences, however, in the two situa-tions.(1) Here the protected concerted nature of the protests is clear.The Respond-ent, at the time the protests were made, had not lived up to its oral agreement withthe Union of December 5, which called for it to supply seating and other facilitiesfor eating in the tunnel.Foreman Clark's testimony that benches had been providedisnot credited.O'Brien, in making the protests, and Moceri and Brown in joiningwith him, were therefore engaged in legitimate concerted and union activities. (2)Here there was no refusal, individually or collectively, of the three dischargees tocomply with instructions of their supervisors with respect to eating in the tunnel,nothing in their conduct constituting or bordering on insubordination or disrespect.Whenever the rest of the crew on their shift ate in the tunnel they followed suit. (3)There was no time differential between them and the rest of the crew with respectto actual time spent on the job, as was the case with Owen and Cordisco, and there-fore any complaint with respect to their lack of production could not be traced tosuch a time differential. (4) Finally, though as in the case of Cardisco and Owentheir foreman would be hard put to it in the short time they were employed to bespecific as to actual time and deed in describing their slowness as employees, I foundhere no objective factors, such as existed in the case of Owen, and to a lesser degree,Cordisco, which tended to substantiate Respondent's claim that they slowed downthe work of their crew, and the testimony of Foreman Clark on their work habitswas not convincing.9 In short, on the basis of the entire evidence, I find that thepreponderance of the credible testimony supports the General Counsel's allegationswith respect to the discharge of O'Brien, Brown, and Moceri, but falls short of apreponderance in the case of Owen and Cordisco.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent discharged William O'Brien, William Brown,and Sam Moceri because of their union and concerted activities, I shall recommendthat the Respondent offer them immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority and otherrights and privileges, and make them whole for any loss of pay suffered because ofthe discrimination against them, by payment to them of a sum of money equal tothat which they normally would have been paid in Respondent's employ from thedate of the discharge to the date of Respondent's offer of reinstatement, less their net9No reference has been made to the refusal of the three on the date of their dischargetowork in a smoke congested area for the reason that Respondent contends that the dis-charge decision preceded that incident, and the Incident therefore had no bearing on it. TRAYLOR-PAMCO391earnings,if any, during said period,provided Respondent's project with the muni-cipality of Metropolitan Seattle on which it was engaged at the time the dischargesoccurred is in operation.Ifwork on the project has been terminated,itwill berecommended that the backpay order, as stated above, run from the date of the dis-criminatory discharge to the date on which the dischargees'work on the projectwould have been terminated,absent discrimination,and that in lieu of an offer ofreinstatement,as specified above, the Respondent send written notices to each ofthe discriminatees advising them that it will consider them for employment at anyof the Respondent's projects on a nondiscriminatory basis.Alabama Roofing & MetalCo., Inc.,142 NLRB 882. Loss of pay under the backpay order recommended aboveshall be computed upon a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, and shall include the payment of interestat the rate of 6 percent per annum to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Local 440 and the Council are, each of them, labor organizations within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of itsemployees,William O'Brien, William Brown, and Sam Moceri,thereby discouragingmembership in Local 440, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of the Act.3.By the said discriminatory discharges,theRespondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of the Act and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent,Traylor-Pamco,its officers,agents, successors,and assigns, shall1.Cease and desist from:(a)Discouraging membership in Local 440 or any other labor organization ofits employees,by discharging its employees or by discriminating in any other mannerin regard to their hire or tenure of employment,or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining,or coercing itsemployees in the right to self-organization,to form labor organizations,to join orassistLocal 440, or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Offer William O'Brien,William Brown,and Sam Moceri immediate and fullreinstatement to their former or equivalent positions if work is continuing on theproject on which they were employed at the time of their discriminatory discharge,or, in the alternative,ifwork on the project has been discontinued,send them writtennotices forthwith advising them that it will consider them for employment at any ofRespondent'sconstruction projects on a nondiscriminatory basis,and make themwhole for any loss of pay they may have suffered as a result of the discriminationagainst them,in the manner set forth in the section above entitled "The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Notify William O'Brien, William Brown, and Sam Moceri if presently servingin the Armed Forces of the United States of their rights of reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,provided the project on which theywere employed at the time of their discriminatory discharge has not been completed. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its operations in or near Seattle,Washington,copies of the attachednotice marked"Appendix."10Copies of said notice,to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by the Respondent's authorizedrepresentative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 19, in writing,within 20 days fromthe date of the receipt of this Decision,what steps it has taken to comply herewith 11"In the event that this Recommended Order be adopted by the Boaid,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order".ii In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read."Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Street Pavers, Sewer,Watermainand Tunnel Workers,Local 440,or any other labor organization,by discharg-ing any of our employees because of their concerted or union activities or in anyother manner discriminate in regard to their hire or tenure of employment orany term or condition of employmentWE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist the above-named Union, or any other laboi organization,to bargaincollectively through representatives of their own choosing,or to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities.WE WILL offer immediate and full reinstatement to William O'Brien,WilliamBrown,and Sam Moceri,provided work on the project on which they wereemployed at the time of their discharge has not been completed, or, in thealternate if work on said project has been completed,will forthwith notify theminwriting that their application for employment on any of our projects will beconsidered on a nondiscriminatory basis, and will make them whole for anyloss of pay they may have suffered because of the discrimination against themWE WILL notify William O'Brien,William Brown,and Sam Moceri if pres-ently serving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948,as amended, afterdischarge from the Armed Forces, provided work on the project on which theywere employed at the time of their discharge has not been completedAll of our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any other labor organizationWe will notdiscriminate in regard to hire or tenure of employment,or any term or condition ofemployment,against any employee because of membership in or activity on behalfof any labor organization.TRAYLOR-PAMCO.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sReeional Office,327 LoganBuilding,Seattle,Washington,Telephone 682-4553, if they have any questions con-cerning this notice or compliance with its provisions